Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
1.		Claims 1-18 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Taylor US 20180071027 A1, relates to for modeling of fluid flow and more particularly methods and systems for patient-specific modeling of blood flow.[0002], further Taylor teaches “ processing circuitry configured to acquire data of a Fractional Flow Reserve (FFR) distribution map regarding a coronary artery, and data of a morphological image regarding the coronary artery, convert the at least one FFR distribution map into a corresponding color map which represents an FFR value by color in an area including at least a part of the coronary artery, and generate a superimposed images obtained by superposing the at least one color map and the morphological images respectively corresponding in position, wherein the color map does not show the color in a predetermined restricted area in the coronary artery”, in claim 197.
Taylor failed to teach or suggest for acquiring first data representing a spatial distribution of a blood vessel structure based on a morphological image including a coronary artery; determining a displaying area based on the blood vessel structure; acquiring second data representing a spatial distribution of functional parameters being derived from at least one of: myocardial perfusion image, single photon emission computed tomography (SPECT) image, positron emission tomography (PET) image, and delayed enhancement image using magnetic resonance imaging (MRI) regarding a cardiac muscle; displaying at least one color map among a color map representing a spatial distribution of Fractional Flow Reserve (FFR) parameters acquired based on the first data for the coronary artery, and a color map representing the spatial distribution of the functional parameters based on the second data, wherein the representation of the spatial distribution of the FFR parameters is set within the displaying area; and displaying at least one color scale bars representing at least one of correspondence between the FFR parameters and colors for the FFR parameters in the color map, and the representation of the spatial distribution of the FFR parameters. As cited in independent claims 1,7 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deschamps et al. US 7957570 B2, is cited because the reference teaches “ Another technical effect of the system 20 and method 300 is to generate an intuitive presentation of functional information (density, thickness, motion) relative to morphological information (position of the coronary artery tree 352 relative to a defect identified by the map 365) to aid in detecting a functional defect in the heart muscle (shown by a variation of coloration of the heart muscle) and to correlate the detected functional defect with the corresponding blood vessel structure 352” see col.5 lines 44-52.
Friedrich et al. US 20150196207 A1, is cited because the reference teaches “[0055] Changes in oxygenation or blood flow induced by breathing maneuvers may be measured using any diagnostic technique capable of 
NADKARNI US 20140378845 A1, is cited because the reference teaches “0147] In order to achieve clinical utility, for example, a miniaturized exemplary ILSI catheter (e.g., approximately 2.4F-3.0F/0.8-1.0 mm) can be provided that can access small flow-limiting coronary arteries of patients, and can conduct rapid helical scanning of coronary segments. Speckle analysis and visualization methods can be implemented to reconstruct arterial viscoelasticity distributions. This can facilitate comprehensive circumferential screening of about 3.0-5.0 cm of the major coronary arteries with a longitudinal image spacing (e.g., pitch) of about 0.25-1.0 mm, while administering a safe total amount (e.g., &lt;100 cc) of flushing media”. 
Marban et al, US   20120253102 A1, is cited because the reference teaches 

Stewart et al. US  20120200850 A1 is cited because the reference teaches “[0102] The methods can be used to detect cells affected by congenital defects, such as sickling of red blood cells (RBCs) and cardiac muscle and connective tissues affected by a hereditary cardiomyopathy”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ALI BAYAT/Primary Examiner, Art Unit 2664